PER CURIAM.
Applicant seeks our order to allow him, without payment of costs, to prosecute his appeal from a judgment of the District Court for the Western District of Washington, filing with his application the affidavit required by 28 U.S.C.A. § 832. The application alleges that a similar application to the district court denied him the right so to proceed because his appeal lacked the merit required also by § 832.
The permission to appeal rests with the court in which was commenced the proceeding in which the appeal is sought. Cf. Steffler v. United States, 319 U.S. 38, 41, 63 S.Ct. 948, 87 L.Ed. 1197; Stanley v. Swope, 9 Cir., 99 F.2d 308; Kelly v. Johnston, 9 Cir., 99 F.2d 582.
The application is denied.